Appeal by the defendant from a judgment of the Supreme Court, Queens County *836(Latella, J.), rendered November 17, 2004, convicting her of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In light of the overwhelming evidence of the defendant’s guilt, the prosecutor’s comments in summation, to which objection was made and overruled, constitute harmless error and thus do not warrant reversal (see People v Crimmins, 36 NY2d 230 [1975]). Schmidt, J.E, Mastro, Santucci and Fisher, JJ., concur.